United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.A., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Carol Stream, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-328
Issued: November 15, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 23, 2010 appellant timely appealed an October 8, 2010 merit decision of
the Office of Workers’ Compensation Programs (OWCP) regarding his claim for a maintenance
allowance.1 Pursuant to the Federal Employees’ Compensation Act (FECA)2 and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this claim.
ISSUE
The issue is whether OWCP abused its discretion by denying appellant’s claim for a
maintenance allowance during the period August 28, 1997 to October 6, 1998.

1

The Board notes that appellant has not appealed either the October 25, 2010 OWCP decision suspending
benefits effective October 26, 2010, or the October 21, 2010 OWCP decision regarding his pay rate.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On September 21, 1995 appellant, then a 30-year-old distribution clerk, filed an
occupational disease claim for events which occurred on August 29, 1995. He was working a
detail in a supervisory position in distribution operations when two postal workers were shot on
the premises. Appellant witnessed one of victims being pistol-whipped by the gunman whom he
confronted and escorted out of the building. OWCP accepted the condition of post-traumatic
stress disorder.3 Following the August 29, 1995 incident, appellant returned to work on a parttime basis for approximately three days a week in the temporary supervisory position. On
February 9, 1996 he returned to his distribution clerk duties. Appellant stopped work on
April 29, 1996.4 OWCP placed him on the period compensation rolls.
OWCP referred appellant to vocational rehabilitation. A vocational training program was
approved beginning June 27, 1997 for him to attend courses at Harold Washington College to
obtain an accounting degree. In a form letter OWCP-23, OWCP advised appellant that a
maintenance allowance would be paid every four weeks, provided a minimum of average
progress and attendance was maintained. On May 22, 1997 appellant and the rehabilitation
counselor requested transportation expense for $76.16 per week to take the bus and train to
school.
On August 1, 1997 OWCP approved a rehabilitation plan and award, which included a
set amount for reimbursement for books and supplies. In an August 1, 1997 letter, it informed
appellant that he would receive $9.23 a day in additional compensation for maintenance while
participating in the rehabilitation program. OWCP noted that his program at Harold Washington
College would start June 27, 1997 and end on March 27, 1998. Appellant was informed that he
could request a maintenance allowance for extra expenses and was advised about making such a
claim.
The record reflects that appellant was actively enrolled in classes from August 27, 1997
through October 6, 1998, when he dropped out of school. The record also reflects that OWCP
paid for all necessary expenses, such as books and supplies.
In an October 15, 2008 letter, appellant stated that he did not receive additional
compensation while he was in the vocational training program commencing June 1997 and
requested that such compensation be processed. On May 28, 2009 OWCP advised appellant’s
representative that its records showed that it had paid appropriate compensation, including
payment of bills and fees for which records were submitted. In an October 14, 2009 letter, it
reiterated to appellant that its records showed that compensation had been paid beginning
June 27, 1997, while he was in vocational rehabilitation, for bills, fees and reimbursements for
which records from appellant were submitted. In an undated letter, appellant disagreed with
3

Appellant has concurrent conditions of migraine headaches under case number xxxxx350 and insomnia of a
closed case.
4

Appellant last worked for the employing establishment April 20, 1996. The record reflects appellant worked
part time at Marshall Fields during the period October 13 through December 18, 1996. No other gainful
employment is reported.

2

OWCP’s October 14, 2009 letter. He did not specify any particular expenses that had not been
paid. In a June 26, 2010 and subsequent letters, appellant again requested a subsistence
allowance for when he underwent vocational rehabilitation.5
In an October 8, 2010 decision, OWCP found that all maintenance allowance payments
were paid for appellant’s participation in the vocational rehabilitation training program from
August 286 through October 6, 1998.7 It noted that his rehabilitation program was terminated
due to noncompliance on October 6, 1998 when he dropped out school. When appellant dropped
out of school, he was no longer eligible for any maintenance allowance.
LEGAL PRECEDENT
Section 8111(b) of FECA provides that “the Secretary may pay an individual undergoing
vocational rehabilitation under section 8104 of this title additional compensation necessary for
maintenance, but not to exceed $200.00 a month.”8
The Board has held that the purpose of section 8111(b) is not to supplement the income
of an employee undergoing vocational training where he is already receiving the full amount of
disability compensation authorized by FECA and all the costs of his training program are being
paid by OWCP. With respect to such an employee, the section was intended to cover only such
expenses incidental to his training as transportation to and from class, parking, lunch, etc.9
The Board has held that the only limitation on OWCP’s authority is reasonableness and
an abuse of discretion is generally shown through proof of manifest error, clearly unreasonable
exercise of judgment, or actions taken which are contrary to both logic and probable deduction
from established facts.10
ANALYSIS
In this case, OWCP authorized appellant to receive a maintenance allowance during his
participation in the vocational rehabilitation training program at Harold Washington College
from June 27, 1997 to March 27, 1998. Appellant participated in the program from August 27,
5

In a July 23, 2010 decision, OWCP denied the claimed subsistence allowance during the period June 27, 1997
through April 2001 citing to a regulatory provision regarding the time limit for submitting medical bills. On July 30,
2010 it rescinded the July 23, 2010 decision and noted that a new decision would be issued.
6

This is a typographical error as the record reflects appellant was actively enrolled in classes from
August 27, 1997.
7

This case was previously before the Board. By decision dated February 9, 1999, the Board affirmed a July 29,
1997 OWCP decision that found appellant had abandoned his request for a hearing. Docket No. 98-397 (issued
February 9, 1999).
8

5 U.S.C. § 8111(b).

9

See Denis F. Rafferty, 27 ECAB 524 (1976); see Charles Rivers, 21 ECAB 258 (1970); Victor R. Thurman,
Docket No. 96-1219 (issued November 13, 1998).
10

Daniel J. Perea, 42 ECAB 214, 221 (1990).

3

1997 through October 6, 1998, when he dropped out and stopped taking classes at Harold
Washington College. Appellant subsequently claimed he did not receive payment of a
maintenance allowance while he was in vocational rehabilitation training. OWCP denied his
claim.
The evidence of record does not establish that OWCP abused its discretion in its denial of
appellant’s claim for payment of a maintenance allowance from August 27, 1997 through
October 6, 1998. As noted, appellant participated in the vocational rehabilitation training
program during this period. OWCP paid for requested expenses, such as books and supplies, and
approved an additional $9.23 per day in transportation expenses. Additionally, appellant
received supplemental income from OWCP during the stated period. In its August 1, 1997 letter,
OWCP informed appellant that he could request extra expenses and advised him how to make
such a claim. Appellant, however, made no further claim until 2009. He generally alleged that
he was not paid a maintenance allowance but did not identify any particular expenses that were
not paid. Appellant has not identified any specific eligible incidental expenses for which he was
not previously paid. In this case, the evidence of record does not indicate that OWCP abused its
discretion in its denial of his request for payment of a maintenance allowance during the period
August 27, 1997 to October 6, 1998.
CONCLUSION
The Board finds that OWCP did not abuse its discretion in denying appellant’s claim for
payment of a maintenance allowance during the period August 27, 1997 through
October 6, 1998.

4

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decision dated October 8, 2010 is affirmed.
Issued: November 15, 2011
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

